 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT

 6                    EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

 7

 8 T.G., a minor child; by and through his                Case No. 1:19-CV-01201-NONE-EPG
   guardian ad litem Teresa Gross,
 9                                                        STIPULATION AND ORDER TO
                   Plaintiff,                             CONTINUE SCHEDULING
10                                                        CONFERENCE
           v.
11                                                        (ECF No. 11)
   MARIPOSA COUNTY UNIFIED SCHOOL
12 DISTRICT,

13                  Defendant.

14

15          It is hereby stipulated by and between the parties, Plaintiff, T.G., a minor child; by and

16 through his guardian ad litem Teresa Gross and Defendant, Mariposa County Unified School

17
     District, hereby collectively referred to as the Parties, by and through their counsel of record, as
18
     follows:
19
            The Parties are in the process of entering into a conditional settlement agreement, thereby
20
     rendering the need for a Scheduling Conference moot at this time. Accordingly, to preserve
21
     judicial resources, it is respectfully requested that the court continue the Scheduling Conference
22
     currently set for February 24, 2020, to June 29, 2020, at 10:30 a.m., in Courtroom 10. In the event
23
     a settlement has been reached and all conditions satisfied by that time, the Parties will notify the
24
     Court and the Scheduling Conference should come off calendar.
25

26
27

28


                    STIPULATION AND ORDER TO CONTINUE SCHEDULING CONFERENCE
 1 Dated: February 11, 2020                 WHITNEY, THOMPSON & JEFFCOACH LLP

 2

 3
                                      By:          /s/ Kristi D. Marshall
 4                                                       Mandy L. Jeffcoach
                                                          Kristi D. Marshall
 5                                     Attorneys for Mariposa County Unified School District
 6

 7 Dated: February 11, 2020                                SHAW FIRM

 8

 9                                    By:          /s/ Daniel R. Shaw
                                                          Daniel R. Shaw
10
                                        Attorneys for T.G., a minor child; by and through his
11                                                 guardian ad litem Teresa Gross

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             2
                 STIPULATION AND ORDER TO CONTINUE SCHEDULING CONFERENCE
 1                                                 ORDER

 2          The Court, having reviewed the stipulation of the parties and finding good cause, hereby

 3 orders to continue the scheduling conference from February 24, 2020 at 10:00 a.m., to June 29,

 4
     2020 at 10:30 a.m., with the parties to file a joint scheduling conference statement at least one
 5
     week prior to the continued scheduling conference, if it is still necessary.
 6

 7

 8 IT IS SO ORDERED.

 9
        Dated:     February 12, 2020                            /s/
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
                    STIPULATION AND ORDER TO CONTINUE SCHEDULING CONFERENCE
